[Cite as Shaker House, L.L.C. v. Daniel, 2022-Ohio-2778.]

                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

SHAKER HOUSE LLC,                                     :

                Plaintiff-Appellant,                  :
                                                            No. 111183
                v.                                    :

CHRISTOPHER DANIEL,                                   :

                Defendant-Appellee.                   :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: REVERSED AND REMANDED
                RELEASED AND JOURNALIZED: August 11, 2022


                      Civil Appeal from the Cleveland Municipal Court
                                   Housing Court Division
                                Case No. 2021 CVG 008203


                                            Appearances:

                Dworken & Bernstein Co., L.P.A., Grant J. Keating, and
                Patrick J. Perotti, for appellant.

                Danielle Gadomski Littleton and Abigail C. Staudt, urging
                affirmance for amicus curiae The Legal Aid Society of
                Cleveland.

                Anastasia A. Elder, urging affirmance for amicus curiae
                Schubert Center for Child Studies, Case Western Reserve
                University.

                Ulmer & Berne LLP and Michael N. Ungar, urging
                affirmance for amicus curiae United Way of Greater
                Cleveland.
             Ulmer & Berne LLP and Michael N. Ungar, urging
             affirmance for amicus curiae Enterprise Community
             Partners, and Environmental Health Watch.

             Baker Hostetler and Chad W. Makuch, urging affirmance
             for amicus curiae The George Gund Foundation.

             Susan Jagers, urging affirmance for amicus curiae Ohio
             Poverty Law Center, LLC.

             Kristen Finzel Lewis, urging affirmance for amicus curiae
             Southeastern Ohio Legal Services.

             Heather L. Hall, urging affirmance for amicus curiae
             Advocates for Basic Legal Equality, Inc.

             John Schrider, urging affirmance for amicus curiae Legal
             Aid Society of Southwest Ohio, LLC.

             Benjamin D. Horne, urging affirmance for amicus curiae
             The Legal Aid Society of Columbus.


EILEEN T. GALLAGHER, J.:

            Plaintiff-appellant, Shaker House Limited Liability Company (“Shaker

House”), appeals an order of the Cleveland Municipal Court, Housing Division

(“housing court”), dismissing its complaint for forcible entry and detainer against

defendant-appellee, Christopher Daniel (“Daniel”).     Shaker House claims the

following error:

      The trial court erred in dismissing appellant’s eviction complaint for
      failing to comply with Housing Court Local Rule 3.015.


            Daniel has not filed an appellee brief. However, the Legal Aid Society

of Cleveland, Enterprise Community Partners, Environmental Health Watch,
Schubert Center for Child Studies of Case Western Reserve University, the George

Gund Foundation, United Way of Greater Cleveland, the Legal Aid Society of

Southwest Ohio, LLC, Southeastern Ohio Legal Services, Advocates for Basic Legal

Equity, Inc., and the Ohio Poverty Law Center, LLC (collectively “the Amici”) have

filed a merit brief of amici curiae in support of Daniel.

             After reviewing the briefs and applicable law, we find that Loc.R. 3.015

of the Cleveland Municipal Court, Housing Division, is invalid, and we reverse the

trial court’s judgment.

                          I. Facts and Procedural History

             Shaker House is the owner of an apartment complex known as the

“Shaker House Apartments” located on Shaker Boulevard in Cleveland, Ohio.

Daniel, who leased an apartment in the Shaker House Apartments, failed to pay rent

in accordance with parties’ written lease. Shaker House served him with a three-day

notice to vacate the premises on July 8, 2021, but Daniel did not vacate the premises.

As a result, in August 2021, Shaker House filed a complaint for forcible entry and

detainer in the housing court. It is undisputed that Shaker House complied with all

the requirements of R.C. 1923.01 et seq. for obtaining restitution of the premises and

all the local rules of the housing court, except for Loc.R. 3.015.

             Loc.R. 3.015 requires that landlords establish compliance with

Cleveland Codified Ordinance (“C.C.O.”) 365.04, Cleveland’s lead-safe certification

ordinance, as a precondition to obtaining an eviction. C.C.O. 365.04(a) provides, in

relevant part:
      Any residential rental unit originally constructed prior to January 1,
      1978 is presumed to have lead-based paint. It is the policy of the City
      to help prevent the poisoning of children by requiring that the presence
      of deteriorated lead-based paint on the interior and exterior of
      residential rental structures built before January 1, 1978 be identified
      and correctly addressed by reducing and controlling lead-based paint
      hazards which may be present, in order to prevent human exposure to
      these hazards. Therefore, it is the further policy of the City to require
      all residential rental units in the City constructed prior to January 1,
      1978 to have lead-safe certification no later than March 1, 2023.

             The ordinance also sets forth the requirements for obtaining lead-safe

certification as well as the criteria for obtaining an exemption from the requirement.

See C.C.O. 365.04(b)-(c).

            Loc.R. 3.015 provides, in its entirety:

      A. Complaints in eviction must include, at the time of filing,
      documentary evidence from the City of Cleveland Department of
      Building and Housing verifying Lead-Safe Certification of all
      residential units built before January 1, 1978, unless otherwise exempt.
      See Ordinance Number 747-2019, Section 365.04.

      B. Documentary evidence can include a current Lead-Safe Certificate
      issued by the Director of Building and Housing (“Director”), a Lead-
      Safe affidavit approved by the Director, an exemption certificate letter,
      or other form approved by the Director indicating exemption or
      exception. A copy of the Lead-Safe affidavit approved by the Director
      can be found at

      http://clevelandmunicipalcourt.org/housingcourt/forms

      C. Failure to include sufficient documentation, or false, inaccurate, or
      expired Lead-Safe Certificates may result in sanctions, including, but
      not limited to, dismissal of the compliant [sic], inability to file a future
      complaint in eviction related to any residential unit without proof of
      compliance with Ord. No. 747-2019, Sec. 365.04, or, where warranted,
      prosecution for perjury.
             Shaker House indicated in its complaint that it was “not attaching an

Affidavit of Lead Certification Status, because the Court’s local rule 3.015 requiring

evidence of the City of Cleveland Department of Building and Housing’s Lead-Safe

Certification status as precondition to obtaining an eviction is unenforceable.”

(Complaint ¶ 9.)

             A magistrate held a hearing on Shaker House’s forcible entry and

detainer claim in September 2021. It is undisputed that Shaker House presented all

the necessary evidence to obtain an eviction under R.C. 1923.01 et seq. and complied

with all the local rules of the housing court, except for Loc.R. 3.015. No opposing

evidence was presented. Shaker House concluded its presentation by requesting “a

ruling on the record today, ordering restitution of the premises in this case * * *

notwithstanding Local Rule 3.015 because that rule is not permitted by law.”

              The magistrate subsequently issued a decision denying Shaker

House’s claim due to its noncompliance with Loc.R. 3.015. Shaker House filed

timely objections to the magistrate’s decision.      The trial court overruled the

objections and entered judgment adopting the magistrate’s decision.           Shaker

House’s second claim for relief, seeking money damages, was subsequently

dismissed by the trial court. Shaker House now appeals the trial court’s judgment.

                              II. Law and Analysis

             In its sole assignment of error, Shaker House argues the trial court

erred in dismissing its forcible entry and detainer claim due to its failure to comply
with Loc.R. 3.015. Shaker House argues that Loc.R. 3.015 is unenforceable because

it conflicts with the landlord’s substantive rights under R.C. Chapter 1923.

              Forcible entry and detainer actions are governed by R.C. Chapter 1923.

“The purpose of the forcible entry and detainer statutes is to provide a summary,

extraordinary, and speedy method for the recovery of possession of real estate in the

cases especially enumerated by statute.” Cuyahoga Metro. Hous. Auth. v. Jackson,

67 Ohio St.2d 129, 131, 423 N.E.2d 177 (1981), quoting 24 Ohio Jurisprudence 2d

455, Forcible Entry and Detainer, Section 2. “‘[G]iven its summary nature, the

drafters of the Rules of Civil Procedure were careful to avoid encrusting this special

remedy with time consuming procedure tending to destroy its efficacy.’” Miele v.

Ribovich, 90 Ohio St.3d 439, 441, 739 N.E.2d 333 (2000), quoting Jackson at 131.

              R.C. 1923.02(A)(9) creates a cause of action for forcible entry and

detainer “[a]gainst tenants who have breached an obligation imposed upon them by

a written rental agreement.” It is undisputed that Daniel breached the terms of the

lease by failing to pay rent. R.C. 1923.04(A) requires the landlord give the tenant

notice of the eviction action “three or more days before beginning the action, by

certified mail, return receipt requested, or by handing a written copy of the notice to

the defendant in person, or by leaving it at the defendant’s usual place of abode or

at the premises from which the defendant is sought to be evicted.” It is undisputed

that Shaker House provided Daniel the required three-day notice. As previously

stated, it is undisputed that Shaker House complied with all the requirements of R.C.

1923.01 et seq. for immediate possession.
              R.C. 1923.09(A) provides that “[i]f the judge finds the complaint to be

true, the judge shall render a general judgment against the defendant, in favor of the

plaintiff, for restitution of the premises and costs of suit.” The court’s judgment does

not dispute that Shaker House met all the statutory requirements for restitution of

the premises. The trial court denied Shaker House’s claim for restitution of the

premises solely on grounds that Shaker House failed to demonstrate compliance

with Loc.R. 3.015. But Loc.R. 3.015 is not a basis for denying an eviction claim under

R.C. Chapter 1923.

              Loc.R. 3.015 effectively adds an additional element to an eviction

cause of action that is not required by the eviction statutes. Courts may not add or

delete elements to statutory claims by judicial fiat. Hulsmeyer v. Hospice of S.W.

Ohio, Inc., 142 Ohio St.3d 236, 2014-Ohio-5511, 29 N.E.3d 903, ¶ 26, In re

Application of Columbus S. Power Co., 138 Ohio St.3d 448, 2014-Ohio-462, 8

N.E.3d 863, ¶ 26 (“The court must give effect to the words used, making neither

additions nor deletions from words chosen by the General Assembly.”).

              The amici argue that because the housing court “has exclusive

jurisdiction” pursuant to R.C. 1901.181 to enforce housing codes, it may dismiss a

landlord’s claim for restitution of its premises as part of its enforcement powers.

The amici contend that because the housing court has exclusive jurisdiction over

housing matters, it has the power to block summary evictions brought under R.C.

1923.01 et seq.
              R.C. 1901.181 provides that the housing court has exclusive

jurisdiction over “any civil action to enforce any local building, housing, air

pollution, sanitation, health, fire, zoning, or safety code, ordinance, or regulation

applicable to premises used or intended for use as a place of human habitation

* * * .” However, an eviction action is not a “civil action to enforce” any local

ordinance.

              The mechanism by which the housing court may enforce C.C.O.

365.04 or any other health and safety law during an eviction is provided in R.C.

1923.15. R.C. 1923.15 provides, in relevant part:

      During any proceeding involving residential premises under this
      chapter, the court may order an appropriate governmental agency to
      inspect the residential premises. If the agency determines and the
      court finds conditions which constitute a violation of section 4781.38
      or 5321.041 of the Revised Code, and if the premises have been vacated
      or are to be restored to the landlord, the court may issue an order
      forbidding the re-rental of the property until such conditions are
      corrected.

(Emphasis added.) Despite the amici’s argument to the contrary, there is no

authority in the statute for preventing an eviction. If the property is in violation of

C.C.O. 365.04 or any other health and safety law, the remedy is to prohibit re-rental

of the property until the conditions have been corrected. Preventing an eviction

precludes correction of unsafe conditions. The unsafe condition may continue

indefinitely because the landlord cannot evict the tenant despite his nonpayment of



      1  As relevant here, R.C. 5321.04(A)(1) requires that landlords “[c]omply with
requirements of all applicable building, housing, health, and safety codes that materially
affect health and safety.”
rent, and the tenant has no incentive to vacate the premises voluntarily. This result

is contrary to the expressed purpose of C.C.O. 365.04, which is designed to prevent

human exposure to the hazards of lead-based paint, not prolong it. See C.C.O.

365.04(a).

                Moreover, Loc.R. 3.015 is invalid because it conflicts with a landlord’s

substantive rights under R.C. Chapter 1923. Article IV, Section 5(B) of the Ohio

Constitution provides that the Ohio Supreme Court may “prescribe rules governing

practice and procedure in all courts of the state, which rules shall not abridge,

enlarge, or modify any substantive right.” (Emphasis added.) The provision goes

on state that other “[c]ourts may adopt additional rules concerning local practice in

their respective courts which are not inconsistent with the rules promulgated by the

supreme court.” Id. (Emphasis added.) Civ.R. 83 similarly provides that “[a] court

may adopt local rules of practice which shall not be inconsistent with these rules or

with other rules promulgated by the Supreme Court[.]” (Emphasis added.) Thus,

the housing court is authorized to adopt local rules of practice provided the rules are

consistent with the rules promulgated by the Ohio Supreme Court, which “shall not

abridge, enlarge, or modify any substantive right.” Article IV, Section 5(B), Ohio

Constitution.

                “[I]f a rule created pursuant to Section 5(B), Article IV conflicts with

a statute, the rule will control for procedural matters, and the statute will control for

matters of substantive law.” Proctor v. Kardassilaris, 115 Ohio St.3d 71, 2007-Ohio-

4838, 873 N.E.2d 872, ¶ 17, citing Boyer v. Boyer, 46 Ohio St.2d 83, 86, 346 N.E.2d
736 (1976). See also State ex rel. Gudzinas v. Constantino, 43 Ohio App.3d 52, 53,

539 N.E.2d 173 (11th Dist.1988) (“Although municipal judges have the power under

R.C. 1901.14(A)(3) to adopt rules governing the administration of the court, such

rules are invalid if they conflict with state statute.”).

               A “substantive” law is “‘that body of law which creates, defines and

regulates the rights of the parties.’” Id., quoting Krause v. State, 31 Ohio St.2d 132,

145, 285 N.E.2d 736 (1972). C.C.O. 365.04(a) is a substantive law because it creates

a duty on the part of landlords to remediate lead paint on their properties offered

for rent. The purpose of Loc.R. 3.015 is to force compliance with C.C.O. 365.04.

Requiring proof of compliance with a local ordinance before allowing a party to

proceed with an eviction action is not a practice and procedure rule analogous to

setting a deadline for requesting a jury or setting discovery deadlines. Loc.R. 3.015

requires that “the presence of deteriorating lead-based paint on the interior and

exterior of residential rental structures * * * be identified and correct[ed].” (Amici

brief p. 23.) Such a rule is unrelated to the practices and procedures in the housing

court. Rather, it imposes the same duty on the landlord to remediate lead-based

paint as that created by C.C.O. 365.04, before allowing an eviction to proceed.

Therefore, Loc.R. 3.015 is a substantive law, not a procedural one.

               Only the legislature is vested with authority to enact substantive laws.

Houdek v. ThyssenKrupp Materials N.A., Inc., 134 Ohio St.3d 491, 2012-Ohio-

5685, 983 N.E.2d 1253, ¶ 29 (“The Ohio Constitution vests the General Assembly,

not the courts, with the legislative powers of government. [The court’s] role, in
exercise of the judicial power granted to [it] by the Constitution, is to interpret and

apply the law enacted by the General Assembly, not to rewrite it.”).

              In Lager v. Pittman, 140 Ohio App.3d 227, 746 N.E.2d 1199 (11th

Dist.2000), the court held that a judge’s order requiring the county public defender

to conduct indigency interviews at a specific time and place was invalid because it

conflicted with R.C. 120.05(B), which gave the public defender discretion to decide

how to fulfill its obligation to investigate the financial status of potentially indigent

defendants. By specifying the time and place for conducting the financial

investigations, the court added requirements that were not present in the statute

and, therefore, interfered with the public defender’s discretion.

               In Constantino, the Eleventh District held that a municipal court’s

local rule charging a fee of $25 for depositing rent with the clerk of courts pending a

landlord-tenant dispute was invalid because it conflicted with R.C. 5321.08, a statute

that specifically limited the fee to one percent of the amount of deposited.

Constantino, 43 Ohio App.3d at 53, 539 N.E.2d 173. The municipal court’s local rule

was invalid because it conflicted with the statute by charging more than the limit

prescribed by statute.

              Similarly, in In re Estate of Duffy, 148 Ohio App.3d 574, 2002-Ohio-

3844, 774 N.E.2d 344, the Eleventh District held that a local probate court rule was

invalid because it placed additional restraints on the payment of attorney fees

beyond those found in R.C. 2113.36. R.C. 2113.36 provided that reasonable attorney

fees “‘shall be allowed.’” Id. at ¶ 19, quoting R.C. 2113.36. The local probate court
rule prohibited the payment of attorney fees to an executor, who also provided legal

services to an estate, if that individual failed to obtain the court’s preapproval of a

contract for legal services. Id. at ¶ 19. The Eleventh District held that the local

probate court rule conflicted with R.C. 2113.36 because R.C. 2113.36 did not

contemplate the restriction imposed by the local rule on the payment of reasonable

attorney fees. Id. The local rule was invalid because it imposed an additional

requirement on the payment of attorney fees that was not required by the applicable

statute.

              As previously stated, Loc.R. 3.015 adds an additional element to an

eviction cause of action that is not required by R.C. Chapter 1923, which governs

forcible entry and detainer actions. Loc.R. 3.015 also conflicts with R.C. 1923.15,

which is the statutorily prescribed mechanism for enforcing health and safety laws

during eviction proceedings. As previously stated, R.C. 1923.15 provides that if a

landlord violates R.C. 5321.04(A)(1), which requires that landlords “[c]omply with

the requirements of all applicable building, housing, health, and safety codes that

materially affect health and safety[,]” “the court may issue an order forbidding the

re-rental of the property until such conditions are corrected.” While R.C. 1923.15

allows a housing court to block the re-rental of property, it does not authorize the

court to prevent an eviction due to a building code violation. Therefore, Loc.R. 3.015

conflicts with R.C. 1923.15 because it imposes an additional requirement for

obtaining an eviction not included in the statute. And, as previously stated, Loc.R.

3.015 frustrates the purpose of C.C.O. 365.04, because it prolongs the tenant’s
exposure to the hazards of lead-based paint rather than preventing it since it

prevents the landlord from obtaining an eviction despite the tenant’s nonpayment

of rent.

              Finally, amici argue the housing court properly dismissed Shaker

House’s forcible entry and detainer claim on the equitable grounds. The housing

court found that Shaker House was not entitled to restitution of the property

because it had “unclean hands” as a result of its noncompliance with Cleveland’s

lead-safe certification ordinance. (Judgment entry dated Jan. 5, 2022, ¶ 14.)

However, forcible entry and detainer is a statutory remedy, not an action in equity.

Dobbins v. Kalson, 10th Dist. Franklin No. 07AP-831, 2008-Ohio-395, ¶ 10.

Although the housing court may exercise equitable powers in other contexts, it may

not use equitable powers to frustrate the purpose of the statutory remedy. Id. (“The

rationale behind excluding eviction proceedings from the civil rules is that forcible

entry and detainer is a special, statutory remedy, intended to be a summary

proceeding, and its purpose would be frustrated by strict application of the civil

rules.”), citing Miele, 90 Ohio St.3d at 442, 739 N.E.2d 333 (“Given its summary

nature, the drafters of the [civil rules] were careful to avoid encrusting this special

remedy with time consuming procedure tending to destroy its efficacy.”).

“‘[W]henever a statute is in conflict with a rule of the common law, or of equity, the

statute must prevail.’” Cousins Waste Control Corp. v. Wellston, 4th Dist. Jackson

No. 94CA733, 1995 Ohio App. LEXIS 2315 (May 26, 1995), quoting Wellston v.

Morgan, 65 Ohio St. 219, 228 62 N.E. 127 (1901). Therefore, the housing court may
not use its equitable powers to thwart the purpose of the forcible entry and detainer

statutes, which is to provide a speedy method for the recovery of possession of leased

property.

              Loc.R. 3.015 is invalid because it conflicts with the provisions of R.C.

Chapter 1923, which governs forcible entry and detainer actions.          The record

demonstrates that Shaker House complied with all the requirements of R.C. 1923.01

et seq. for immediate possession. Accordingly, we reverse the trial court’s judgment

and remand the case to the trial court to grant Shaker House’s forcible entry and

detainer claim within 30 days of the date of this court’s judgment.

      It is ordered that appellant recover from appellee costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate be sent to the Cleveland Municipal Court,

Housing Division, to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

EILEEN A. GALLAGHER, P.J., and
MICHELLE J. SHEEHAN, J., CONCUR